UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6165



RICHARD A. BRYANT,

                                            Plaintiff - Appellant,

          versus

UNITED STATES DEPARTMENT OF JUSTICE; BUREAU OF
PRISONS; KATHLEEN HAWK, Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-1049-5-H)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Richard A. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his Bivens complaint. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Bryant v. United
States Dep't of Justice, No. CA-95-1049-5-H (E.D.N.C. Jan. 10,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2